NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0253n.06

                                          No. 12-3688
                                                                                      FILED
                              UNITED STATES COURT OF APPEALS                       Mar 11, 2013
                                   FOR THE SIXTH CIRCUIT                     DEBORAH S. HUNT, Clerk

VENKANNA KANNA, MD,                                 )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )
                                                    )       ON APPEAL FROM THE
ERIC SHINSEKI, Secretary of the United              )       UNITED STATES DISTRICT
States Department of Veteran Affairs;               )       COURT FOR THE SOUTHERN
DOUGLAS MOORMAN, Administrator,                     )       DISTRICT OF OHIO
Veterans Administration Medical Center;             )
SAEREE JANE-WIT, MD, Chief of Staff,                )
Veterans Administration Medical Center,             )
                                                    )
       Defendants-Appellees.                        )
                                                    )


       BEFORE: KEITH, MARTIN, and COLE, Circuit Judges.


       PER CURIAM. Venkanna Kanna appeals a district court judgment dismissing his complaint.

       In 2008, Kanna filed a complaint against the United States Department of Veterans Affairs

alleging that the Department terminated his employment as a physician on the basis of his race and

national origin. Kanna sought monetary, declaratory, and injunctive relief. The case proceeded to

trial and a jury found in favor of the Department. Kanna did not appeal the jury’s verdict.

       In 2011, Kanna filed another complaint against the Department, alleging that, when

terminating his employment, the Department failed to give him proper notice of the charges against

him and a reasonable time to respond. Kanna also asserted that the Department failed to provide him

with a timely and appropriate written decision, denied him access to evidence pertinent to his
No. 12-3688
Kanna v. Shinseki

defense, and failed to properly consider the totality of the evidence. The district court dismissed

Kanna’s complaint, finding that Kanna’s claims were barred by the doctrine of res judicata.

       On appeal, Kanna argues that the claims in his 2011 complaint were not barred by the

doctrine of res judicata because they: 1) were related to the administrative hearing concerning the

termination of his employment; and 2) were distinct from his previous discrimination claims that

were based on the period preceding the administrative hearing.

       The district court’s decision is reviewed de novo. Bragg v. Flint Bd. of Educ., 570 F.3d 775,

776 (6th Cir. 2009). The doctrine of res judicata requires:

       (1) a final decision on the merits by a court of competent jurisdiction; (2) a
       subsequent action between the same parties or their privies; (3) an issue in the
       subsequent action which was litigated or which should have been litigated in the
       prior action; and (4) an identity of the causes of action.
Id.

       The district court properly dismissed Kanna’s 2011 complaint on the basis that it was barred

by the doctrine of res judicata. The jury verdict and subsequent entry of judgment that resolved

Kanna’s discrimination claims constituted a final decision on the merits. The action involved both

Kanna and the Department, the same parties that are involved in Kanna’s current action. Further,

because Kanna was aware of his due process claims when he filed his 2008 complaint, and all of his

claims arose from the series of events that culminated in the termination of his employment, there

is an identity of claims between the two actions. See Winget v. JP Morgan Chase Bank, N.A., 537
F.3d 565, 580–81 (6th Cir. 2008). Finally, Kanna could have, and should have, litigated his due

process claims in his previous action. See Bragg, 570 F.3d at 777; Mitchell v. Chapman, 343 F.3d
811, 824 (6th Cir. 2003).

                                                -2-
No. 12-3688
Kanna v. Shinseki

       Accordingly, we affirm the district court’s judgment.




                                              -3-